In a child support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Westchester County (Devlin, J.), entered January 3, 2008, which denied, on the ground of untimeliness, his objections to an order of the same court (Cabanillas-Thompson, S.M.), dated July 26, 2007, which, after a hearing, directed the entry of a money judgment for child support arrears in the principal sum of $39,665.32, and (2) an order of the same court also entered January 3, 2008.
Ordered that the appeal from the second order entered January 3, 2008 is dismissed as abandoned (see 22 NYCRR 670.8 [e] [1]); and it is further,
Ordered that the first order entered January 3, 2008 is affirmed; and it is further,
Ordered that one bill of costs is awarded to the mother.
Family Court Act § 439 (e) provides that an aggrieved party’s specific written objections to a final order of support issued by a Support Magistrate must be submitted within 35 days after the mailing of the order to such party. Since the father did not *601submit written objections to the Support Magistrate’s order dated July 26, 2007, until more than 35 days after the mailing of the order, his objections were not made within the statutory time period. Thus, the Family Court properly denied the objections on the ground of untimeliness (see Matter of Hodges v Hodges, 40 AD3d 639 [2007]; Matter of Pedone v Corpes, 24 AD3d 559 [2005]; Matter of Mazzilli v Mazzilli, 17 AD3d 680, 681 [2005]). Spolzino, J.P., Dillon, Florio and Angiolillo, J.J., concur.